     Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 1 of 16                             4/12/2019 3:28 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 32749221
                                                                                                          By: Falon Boehm
                                                                                                 Filed: 4/12/2019 3:28 PM

                                    CAUSE NO. 2019-19289

JULIE A. BERNELL                       §            IN THE DISTRICT COURT OF
                                       §
v.                                     §
                                       §               HARRIS COUNTY, TEXAS
LIBERTY MUTUAL INSURANCE               §
COMPANY                                §                11th JUDICIAL DISTRICT
_____________________________________________________________________________
    DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant Liberty Insurance Corporation (incorrectly named as “Liberty

Mutual Insurance Company”) (“Defendant”), and files this Answer to Plaintiff Julie E. Bernell’s

(“Plaintiff”) Original Petition, and would respectfully show the Court as follows:

                                        GENERAL DENIAL

                                                1.

        Pursuant to Rule 92, Texas Rules of Civil Procedure, Defendant generally denies, each

and every, all and singular, the allegations set forth in Plaintiff’s Original Petition and demand

strict proof thereof.

                                       SPECIFIC DENIALS

                                                2.

        Defendant further specifically denies Plaintiff’s allegations of breach of contract, breach

of the duty of good faith and fair dealing, violations of the Texas Deceptive Trade Practices Act

(“DTPA”), violations of the Texas Insurance Code, and all other causes of action alleged.




                                                Exhibit
                                               EXHIBIT
                                               _________
                                                   B
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 2 of 16



                                               3.

       By way of further Answer, Defendant specifically denies that all conditions precedent to

Plaintiff’s causes of action and claims for breach of contract and violations of the Texas

Insurance Code and the Texas DTPA have occurred, in the following respects:

       (a) Plaintiff has not given Defendant notice in writing in the form and manner required

           by the Texas Insurance Code;

       (b) Plaintiff has not given Defendant notice in writing in the form and manner required

           by the Texas DTPA;

       (c) Plaintiff has not complied with her duties after loss as required by the Texas

           Insurance Policy on which she bases her breach of contract claim; and

       (d) Plaintiff has not made the repairs and/or replaced the allegedly damaged insured

           property so as to entitle her to compensation for replacement cost value as required by

           the Texas Insurance Policy on which she bases her claims.

                                               4.

       Defendant specifically denies that Plaintiff is owed any additional amounts under the

policy for alleged losses for the property damages asserted which form the basis of Plaintiff’s

claims and causes of action herein.

                                               5.

       Defendant specifically denies that appropriate pre-suit notice was given, in accordance

with Texas law, and denies Plaintiff’s rights to recover attorneys’ fees, expenses, and costs in

this action. In the alternative, Defendant would show that Plaintiff’s presentment of her claim

constitutes an excessive and unreasonable demand, and therefore, Plaintiff is precluded from a

recovery of attorneys’ fees and expenses.




                                                2
     Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 3 of 16



                                                6.

        Defendant specifically denies that it committed any wrongful acts or that it acted

“knowingly” or “intentionally” as those terms are defined by Section 541 of the Texas Insurance

Code and the Texas DTPA.

                                                7.

        Defendant further asserts, to the extent applicable, the defenses provided by §17.49(c),

TEX. BUS. & COMM. CODE in that Defendant’s adjustment of the claim at issue involved the

rendering of professional service the essence of which is the provision of advice, judgment,

opinion, or similar professional skill.

                                                8.

        Defendant denies that it has waived or is estopped from asserting any defenses in tort or

in contract.

                                                9.

        Defendant specifically denies that it failed to issue an explanation of benefits letter, an

estimate of damages, or that it otherwise failed to provide Plaintiff a full explanation of the

results of the claims process.

                                     AFFIRMATIVE DEFENSES

                                                10.

        Defendant further specifically asserts that the subject policy only affords Plaintiff the

replacement cost value of covered damages after the damaged or destroyed property has actually

been repaired or replaced.




                                                 3
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 4 of 16



                                              11.

       Defendant would show as an affirmative defense to Plaintiff’s claims that certain

property damage asserted by Plaintiff to be compensable under the insurance policy comes in

fact from a risk or cause coming within a particular exception to the general liability under the

policy. Defendant would show that Plaintiff’s loss, in whole or in part comes from a risk or

cause excepted by the policy.

                                              12.

        Pleading further, Defendant would show that Plaintiff has failed to mitigate her damages

in that she failed to protect the property from further damage and/or to make reasonable and

necessary repairs to protect the property.

                                              13.

       With regard to all of the Plaintiff’s extra-contractual claims, Defendant asserts a bona

fide coverage dispute.

                                              14.

       Pleading further, Defendant would show that no act or omission of Defendant was the

proximate cause of any injury to Plaintiff.

                                              15.

       Defendant asserts the affirmative defense of excessive demand with respect to Plaintiff’s

claim for attorneys’ fees.

                                              16.

       Defendant additionally pleads the common law Doctrine of Concurrent Causation as

relates to covered versus non-covered perils, with respect to the proximate cause of the damages




                                               4
     Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 5 of 16



alleged to Plaintiff’s property and/or contents, which give rise to the subject matter of this

lawsuit.

                                                17.

        Pleading further, Defendant would show the Court that, to the extent any particular

covered damage items were omitted from original assessment or payment, the cause for same

results from the Plaintiff’s material breach of the subject insurance policy, failure to comply with

conditions precedent, and/or Plaintiff’s contributory negligence in failing to timely, fully, and/or

properly identify and report such item or items of damage to Defendant or to Defendant’s agents.

Defendant contends that Plaintiff had a duty to do so and failed to fulfill that duty, thus causing

and/or contributing to cause the damages now claimed in this case. Defendant also pleads the

affirmative defenses of estoppel and waiver relative to any theory of recovery alleged by Plaintiff

on the basis that an item of loss was not addressed, not investigated, and/or omitted from

adjustment by Defendant.

                                                18.

        While continuing to deny that Plaintiff’s injuries and damages, if any, were proximately

caused by Defendant, pursuant to Chapter 33, Texas Civil Practice & Remedies Code,

Defendant requests a determination of whether the purported injuries and damages to Plaintiff

were proximately caused or produced by the conduct of Plaintiff and/or other persons or parties,

and if so, the percentage of such causation attributable to Plaintiff and/or other persons or parties

found to have been a cause of any of Plaintiff’s purported injuries, losses, or damages, and to

reduce and/or apportion the judgment, if any, by the degree of such causation attributed to

Plaintiff, other persons or parties.




                                                 5
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 6 of 16



                                                19.

       Plaintiff’s injuries, losses, and damages, if any, were the result, in whole or in part, of

pre-existing or subsequent conditions and were not the result of any act or omission on the part

of answering Defendant.

                                                20.

       Pleading further, Defendant denies any liability to Plaintiff for alleged extra-contractual

damages. Defendant further pleads that any award to Plaintiff of exemplary, additional, treble,

or punitive damage or penalties is limited as prescribed by Chapter 41, Texas Civil Practice &

Remedies Code, and Texas Insurance Code sections 541.152 and 542.060.

                                                21.

       Pleading further, Defendant states that any claims against it concerning the adjustment of

Plaintiff’s losses are based on the rendering of a professional service by Defendant’s adjusters,

the essence of which is providing a judgment or opinion. Plaintiff’s claims, in whole or in part,

are based on the adjuster’s rendering of a professional opinion as to the extent, amount, and

coverage of Plaintiff’s losses, and accordingly, any causes of action asserted under the Texas

Deceptive Trade Practices Act (DTPA) are precluded by § 17.49(c) of that Act.

                                                22.

                                Reservation of Appraisal Rights

       By appearing and answering herein, Defendant does not waive, and expressly reserves,

its right under the policy to demand an appraisal for determination of the actual cash value

amount of loss with respect to the property damage claims Plaintiff asserted in this lawsuit.




                                                 6
     Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 7 of 16



                                                23.

                                   REQUEST FOR DISCLOSURE

        Pursuant to the Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose,

within thirty (30) days of service of this request, the information and material described in Texas

Rules of Civil Procedure 194.2(a)-(l).

        WHEREFORE,          PREMISES        CONSIDERED,         Defendant     Liberty    Insurance

Corporation (incorrectly named as “Liberty Mutual Insurance Company”), prays that, upon final

hearing of this cause, the Court enter a judgment that Plaintiff take nothing by way of her claims

and causes of action against Defendant, that all costs of court be assessed against Plaintiff, and

for such other and further relief, at law or in equity, to which Defendant may show itself justly

entitled.

                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.


                                      By:    /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg
                                             State Bar No. 11725900
                                             jkressenberg@sheehyware.com
                                             Travis Cade Armstrong
                                             State Bar No. 24069312
                                             tarmstrong@sheehyware.com
                                             2500 Two Houston Center
                                             909 Fannin
                                             Houston, Texas 77010
                                             713-951-1000
                                             713-951-1199 – Facsimile

                                             ATTORNEYS FOR THE DEFENDANT
                                             LIBERTY INSURANCE CORPORATION




                                                 7
     Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 8 of 16



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via certified mail return receipt requested, messenger delivery, e-filing, e-mail, or
facsimile transmission in accordance with the Texas Rules of Civil Procedure on April 12, 2019
to the following counsel of record:

        Via E-Service: notifications@lanelaw.com
        Robert C. Lane
        Jack D. Kitchen
        THE LANE LAW FIRM, PLLC
        6200 Savoy Drive, Suite 1150
        Houston, TX 77036-3300


                                            /s/ J. Mark Kressenberg_________________
                                            J. Mark Kressenberg/Travis Cade Armstrong

3440015_1




                                               8
     Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 9 of 16                              4/12/2019 3:35 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 32749994
                                                                                       By: SHANNON NORTH-GONZALEZ
                                                                                                  Filed: 4/12/2019 3:35 PM

                                     CAUSE NO. 2019-19289

JULIE A. BERNELL                       §            IN THE DISTRICT COURT OF
                                       §
v.                                     §
                                       §               HARRIS COUNTY, TEXAS
LIBERTY MUTUAL INSURANCE               §
COMPANY                                §                11th JUDICIAL DISTRICT
 _____________________________________________________________________________

  DEFENDANT’S SPECIAL EXCEPTIONS TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Liberty Insurance Corporation (incorrectly named as “Liberty

Mutual Insurance Company”) (“Defendant”), and files these Special Exceptions to Plaintiff Julie

E. Bernell’s (“Plaintiff”) Original Petition.

                                       SPECIAL EXCEPTIONS

       Pursuant to Rule 91, Texas Rules of Civil Procedure, Defendant hereby makes the

following Special Exceptions to Plaintiff’s Original Petition, and in support thereof would show

the Court as follows:

                                                1.

       Defendant specially excepts to Paragraphs 5-7 of Plaintiff’s Original Petition to the extent

they attempt to condition or avoid making a specific claim for relief. The Texas Rules require a

specific claim of relief to allow the Court and Defendant notice of how discovery and deadlines

should be handled in this case. Plaintiff is attempting to avoid providing the required claim of

relief that would provide notice of the actual damages sought in this case.

                                                2.

       Defendant specially excepts to Paragraphs 8-19 and 24-31 of the Original Petition to the

extent they purport to state or otherwise support common law causes of action for
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 10 of 16



misrepresentation or negligent misrepresentation or statutory claims for violations of the DTPA

or Texas Unfair Settlement Practices Act on the basis of misrepresentation. With respect to any

common law cause of action, Defendant specially excepts to Plaintiff’s allegations in Paragraphs

8-19 and 24-31 on the basis that they wholly fail to allege sufficient facts to give Defendant fair

notice of the material misrepresentations at issue or the acts showing Defendant knew any such

representation was false. Defendant further specially excepts that the allegations in the Original

Petition fail to give fair notice of how Plaintiff “justifiably relied” on any such material

misrepresentations, or how such misrepresentations as to her were a “producing cause” of her

damages and losses, as required to state a prima facie claim for misrepresentation. See Rencare,

Ltd. v. United Medical Resources, 180 S.W.3d 160, 166 (Tex. App.—San Antonio 2005, no

pet.).

         With respect to any claimed violation of Insurance Code § 541.060(a)(1), Defendant

specially excepts to Paragraphs 8-19 and 24-31 on the basis that the language therein fails to

identify the alleged representations of Defendant, or the items of property damage coverage

which are supposedly the subject of such representations, thus making it virtually impossible to

“ascertain the nature and basic issues of the controversy and the testimony probably relevant” to

the defense of Defendant with respect to any misrepresentation claim(s).

         Defendant requests the Court order Plaintiff to plead sufficient facts as to give it fair

notice of the representation(s) it is charged with, the specific property damage claims such

representations are supposed to have been made about, and the actual damages Plaintiff claims

such representations are alleged to have proximately caused, so as to enable Defendant to

determine “the testimony probably relevant” to its defense, and give it fair notice of the facts




                                                 2
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 11 of 16



giving rise to the claims against it. Alternatively, in the event Plaintiff fails to replead such

allegations, Defendant requests the Court strike them from the pleadings.

                                                 3.

       Defendant specially excepts to Paragraphs 8-19 and 24-31 of the Original Petition to the

extent they purport to state or otherwise support a cause of action for violations of the Texas

Deceptive Trade Practices Act against Defendant. Defendant states that any claims against it

concerning the adjustment of Plaintiff’s losses are based on the rendering of a professional

service by Defendant and/or its adjusters, the essence of which is providing a judgment or

opinion. Plaintiff’s claims, in whole or in part, are based on the adjuster’s rendering of a

professional opinion as to the extent, amount, and coverage of Plaintiff’s losses, and accordingly,

any causes of action asserted under the Texas Deceptive Trade Practices Act (DTPA) are

precluded by § 17.49(c) of that Act.

                                                 4.

       Defendant specially excepts to Paragraphs 8-19 and 35-38 of the Original Petition to the

extent they purport to state or otherwise support a cause of action for breach of the duty of good

faith and fair dealing. Under well-established Texas law, a breach of the duty of good faith and

fair dealing occurs in first-party insurance claims when there is a denial or delay in payment after

the party knew or should have known it was reasonably clear the claim was covered. Texas Mut.

Ins. Co. v. Ruttiger, 265 S.W.3d 651 (Tex. App.—Houston [1st Dist.] 2008, pet. filed) (quoting

Universal Life Ins. Co. v. Giles, 950 S.W.2d 48, 49 (Tex.1997)). Defendant specially excepts

that the allegations as set forth in Paragraphs 8-19 and 35-38 of the Original Petition fail to

sufficiently plead the requisite elements of a cause of action for breach of the duty of good faith




                                                 3
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 12 of 16



and fair dealing. See Ross v. Goldstein, 203 S.W.3d 508, 512 (Tex. App.—Houston [14th Dist.]

2006, no writ).

       Furthermore, the pleading fails to state allegations sufficient to meet the requirement that

the insurer “knew or should have known it was reasonably clear the claim was covered” in that

the pleading fails to identify which particular property damage claims are allegedly known or

should have been known by Defendant to be covered.

       Defendant further specially excepts to the allegations of Paragraphs 8-19 and 35-38

because the allegations fail to state a legally cognizable cause of action against it for breach of

the duty of good faith and fair dealing.

       Defendant therefore requests the Court to dismiss the claims of bad faith against it or,

alternatively, order Plaintiff to plead sufficient facts as to give it fair notice of the: (1) property

damage claim(s) which is alleged to have not been paid or have been delayed in being paid; and

(2) the facts and/or circumstances giving rise to the allegation that Defendant knew or should

have known it was reasonably clear these claims were covered by the policy, so as to enable

Defendant to determine “the testimony probably relevant” to its defense against Plaintiff’s bad

faith claim(s), and give it fair notice of the facts giving rise to the claims against it in order to be

able to prepare its defense.

                                                  5.

       Defendant further specially excepts to the allegations in Paragraphs 8-19 and 41-49 of the

Original Petition in so far as they seek to establish a right to recover additional or exemplary

damages. Plaintiff is not entitled to exemplary damages for a violation of Chapter 541 of the

Texas Insurance Code. TEX. CIV. PRAC. & REM. CODE §41.002(d); Safeway Managing General

Agency v. Cooper, 952 S.W.2d 861, 869 (Tex. App.—Amarillo 1997, no writ). Defendant also




                                                   4
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 13 of 16



specially excepts to those sections of the Original Petition on the grounds that there have been no

actual damages awarded to Plaintiff for an injury independent of the loss of policy benefits.

Universe Life Ins. Co. v. Giles, 950 S.W.2d 48, 54 (Tex. 1997).

                                                 6.

       Defendant further specially excepts to the allegations in Paragraphs 8-38 in that they fail

to identify the date of loss for the insurance claim forming the basis of this lawsuit, thereby

making it impossible for Defendant to identify the insurance claim at issue and the factual basis

for the causes of action asserted.

       WHEREFORE,            PREMISES        CONSIDERED,          Defendant     Liberty     Insurance

Corporation (incorrectly named as “Liberty Mutual Insurance Company”) prays that this Court

grant these Special Exceptions to Plaintiff’s Original Petition, and for such other and further

relief, at law or in equity, as to which Defendant may show itself to be justly entitled.

                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.


                                       By:    /s/ J. Mark Kressenberg
                                              J. Mark Kressenberg
                                              State Bar No. 11725900
                                              jkressenberg@sheehyware.com
                                              Travis Cade Armstrong
                                              State Bar No. 24069312
                                              tarmstrong@sheehyware.com
                                              2500 Two Houston Center
                                              909 Fannin
                                              Houston, Texas 77010
                                              713-951-1000
                                              713-951-1199 – Facsimile

                                              ATTORNEYS FOR THE DEFENDANT
                                              LIBERTY INSURANCE CORPORATION




                                                  5
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 14 of 16



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via certified mail return receipt requested, messenger delivery, e-filing, e-mail, or
facsimile transmission in accordance with the Texas Rules of Civil Procedure on April 12, 2019
to the following counsel of record:

        Via E-Service: notifications@lanelaw.com
        Robert C. Lane
        Jack D. Kitchen
        THE LANE LAW FIRM, PLLC
        6200 Savoy Drive, Suite 1150
        Houston, TX 77036-3300
        (713) 595-8200
        (713) 595-8201 – Facsimile


                                            /s/ J. Mark Kressenberg_________________
                                            J. Mark Kressenberg/Travis Cade Armstrong

3440027_1




                                               6
   Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 15 of 16                          4/12/2019 3:31 PM
                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                              Envelope No. 32749678
                                                                                                         By: Iris Collins
                                                                                             Filed: 4/12/2019 3:31 PM

                                  CAUSE NO. 2019-19289

JULIE A. BERNELL                       §            IN THE DISTRICT COURT OF
                                       §
v.                                     §
                                       §               HARRIS COUNTY, TEXAS
LIBERTY MUTUAL INSURANCE               §
COMPANY                                §                11th JUDICIAL DISTRICT
_____________________________________________________________________________

                             DEFENDANT’S JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Liberty Insurance Corporation (incorrectly named as “Liberty

Mutual Insurance Company”) (“Defendant”) and files this Jury Demand. Pursuant to Rule 216

of the Texas Rules of Civil Procedure, Defendant hereby demands a jury trial in this cause and

contemporaneously tenders the required fee.

                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.


                                    By:       /s/ J. Mark Kressenberg
                                              J. Mark Kressenberg
                                              State Bar No. 11725900
                                              jkressenberg@sheehyware.com
                                              Travis Cade Armstrong
                                              State Bar No. 24069312
                                              tarmstrong@sheehyware.com
                                              2500 Two Houston Center
                                              909 Fannin
                                              Houston, Texas 77010
                                              713-951-1000
                                              713-951-1199 – Facsimile

                                              ATTORNEYS FOR THE DEFENDANT
                                              LIBERTY INSURANCE CORPORATION
    Case 4:19-cv-01507 Document 1-2 Filed on 04/24/19 in TXSD Page 16 of 16



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via certified mail return receipt requested, messenger delivery, e-filing, e-mail, or
facsimile transmission in accordance with the Texas Rules of Civil Procedure on April 12, 2019
to the following counsel of record:

        Via E-Service: notifications@lanelaw.com
        Robert C. Lane
        Jack D. Kitchen
        THE LANE LAW FIRM, PLLC
        6200 Savoy Drive, Suite 1150
        Houston, TX 77036-3300
        (713) 595-8200
        (713) 595-8201 – Facsimile


                                            /s/ J. Mark Kressenberg________________
                                            J. Mark Kressenberg/Travis Cade Armstrong

3440024_1




                                               2
